Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reams (8,698,745) hereinafter, Ream in view of Gomez et al (2011/0205156) hereinafter, Gomez further in view of Mao et al (2006/0274032) hereinafter, Mao

1.	In regards to claim 16, Reams teaches a system comprising:
at least one computer simulation controller (fig. 1 (100));
at least one computer console (col. 3, lines 25-46) configured to present at least one computer simulation responsive to signals from the computer simulation controller (col. 3-4, lines 47-27); and
Reams fails to teach simulation play output by the computer game console. 
However, Gomez teaches simulation play output by the computer game console.  [002,0017, 0024, ] (fig. 1c, 1d, modes)). 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Reams to further include a computer simulation played on at least one display separate from the computer simulation controller and controlled by the computer simulation controller as taught by Gomez in order to give more navigation means for limited buttons [002-006].
Therefore, Reams in view of Gomez teaches:
at least one orientation receiver assembly of the computer game console configured to output to at least one processor of the computer game console signals representing an orientation of the computer simulation controller (fig. 2 202-212) Reams, 
[0018] FIG. 2 represents an embodiment of the invention as a gaming interface.  
The device which is represented is an adaptation of an existing device such as an AirMouse.TM.  by Movea.TM..  An AirMouse comprises two sensors of the gyrometer type, each with a rotation axis.  The gyrometers may be Epson.TM.  XV3500.  Their axes are orthogonal and deliver yaw (rotation angle around an axis which is parallel to the horizontal axis of a reference plane situated in front of the user of the AirMouse) and pitch (rotation angle around an axis parallel to the vertical axis of a reference plane situated in front of the user of the AirMouse).  The rate of change in yaw and pitch as measured by the two gyrometers are transmitted by a radiofrequency protocol to a controller and converted by said controller, and adequate software present on the appliance to be controlled, in movements of a cursor on the display facing the user.  The gyrometers may be arranged in the device casing to measure roll in lieu of yaw or pitch (Roll is the rotation angle of the device around an axis which is perpendicular to a reference plane situated in front of the user of the device).  Other remote controls with an orientation sensing capacity may be used as the basis for implementing the invention. Gomez

wherein responsive to signals from the orientation sensing assembly representing a first orientation of the computer simulation controller a first context of simulation play is (col. 5, 5-56) Reams implemented by the processor [018] Gomez and responsive to signals from the orientation sensing assembly representing a second orientation (col. 6, lines 10-65) Reams of the computer simulation controller a second context of simulation play is implemented (col. 7, lines 15-67) fig. 4f enter text here Reams.

    PNG
    media_image1.png
    860
    660
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    640
    567
    media_image2.png
    Greyscale


Ream and Gomez fail to teach : context of simulation play is implemented, wherein the orientation sensing assembly comprises at least one imaging device.
However, Mao teaches wherein the orientation sensing assembly comprises at least one imaging device. (fig. 1 (112) [0046-0051]. 
It would have been well within the purview of one of ordinary skill in the art to modify the teaching of Ream and Gomez to replace the orientation means to provide simple substation wherein the orientation sensing assembly comprises at least one imaging device as taught by Mao and the results would have been predictable. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reams (8,698,745) hereinafter, Ream in view of Mikhailov et al (2013/0324243) hereinafter, Mikhailov.

1.	In regards to claim 21, Reams teaches a method, comprising:
establishing a first context of play of a computer simulation (col. 3, lines 25-46)  based at least in part on a first computer simulation controller being in a first orientation (fig. 4b 402); and
establishing a second context of play of a computer simulation based at least in part on the first computer simulation controller being in a second orientation (fig. 4c (402)).
	Reams fail to teach presented on a display that is separate from the display and that controls presentation of the computer simulation on the display  and establishing a view of the computer simulation on a secondary screen responsive to a second computer simulation controller being moved from the first orientation to the second orientation, wherein the secondary screen is part of the display.
	However, Mikhailov teaches presented on a display that is separate from the display and that controls presentation of the computer simulation on the display (fig. 5 194,  196, and 102) establishing a view of the computer simulation on a secondary screen responsive to a second computer simulation controller being moved from the first orientation to the second orientation, wherein the secondary screen is part of the display.[0037-0047, 0085] 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Reams to further include  presented on a display that is separate from the display and that controls presentation of the computer simulation on the display  and establishing a view of the computer simulation on a secondary screen responsive to a second computer simulation controller being moved from the first orientation to the second orientation, wherein the secondary screen is part of the display as taught by Mikhailov in order to provide an interactive and intuitive means of inputting information and providing it to the users. 






Allowable Subject Matter
Claims 1,3,5-20, and 22-25 allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694